Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 1 of 63




               EXHIBIT 1
     Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 2 of 63




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DOMONIQUE MAJOR,                             §
                                             §
        Plaintiff,                           §
                                             §
v.                                           §               CIVIL ACTION NO.
                                             §
TROY CAUDILL AND                             §               ___________________
GUIDRY'S CATFISH, INC.,                      §
                                             §
        Defendants.                          §


                             INDEX OF MATTERS BEING FILED

        Exhibit      Name of Document

     1. Index of Matters Being Filed;

     2. State Court Docket Sheet;

     3. List of all counsel of record, including addresses, telephone numbers and parties
        represented

     4. Plaintiff’s Original Petition

     5. Proof of Executed Process on Defendant Troy Caudill

     6. Defendants’ Original Answer

     7. Proof of Executed Process on Defendant Guidry’s Catfish, Inc.

     8. Corporate Disclosure Statement
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 3 of 63




               EXHIBIT 2
                Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 4 of 63
                                         Harris County Docket Sheet


2020-76135
COURT: 080th
FILED DATE: 11/25/2020
CASE TYPE: Motor Vehicle Accident

                                     MAJOR, DOMONIQUE




                                                                                      k
                                     Attorney: DESIMONE, DONALD G.




                                                                                   ler
                                                  vs.




                                                                                tC
                                        CLAUDILL, TROY




                                                                            ric
                                   Attorney: MCTAGGART, DAVID JAMES




                                                                         ist
                                                                      sD
                                          Docket Sheet Entries
             Date        Comment




                                                                     es
                                                                 rg
                                                           Bu
                                                         n
                                                     ily
                                                   ar
                                               M
                                            of
                                         e
                                     ffic
                                 y O
                              op
                            C
                         ial
                       fic
                      of
                    Un




2020-76135                                                                                    Page 1 of 1

080                                                                                 12/31/2020 1:08:20 PM
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 5 of 63




               EXHIBIT 3
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 6 of 63




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


DOMONIQUE MAJOR                          §
                                         §
      Plaintiff,                         §
                                         §   CIVIL ACTION NO.
VS.                                      §
                                         §   __________________
TROY CAUDILL AND                         §
GUIDRY'S CATFISH, INC.                   §
                                         §
      Defendants.                        §

                     LIST OF ALL COUNSEL OF RECORD

SONIA B. ALFARO
SDTX Bar No. 2898190
DAVID J. McTAGGART
State Bar No. 00784582
MEADERS & ALFARO
Two Riverway, Suite 845
Houston, TX 77056
Telephone: (713) 403-3122
Facsimile: (855) 602-8224
Email: salfaro@meaderslaw.com
ATTORNEYS FOR DEFENDANTS
TROY CAUDILL AND GUIDRY’S
CATFISH, INC.


Donald G. DeSimone
DESIM ONE LAW OFFICE
4635 Southwest Freeway, Suite 850
Houston, Texas 77027
Email: ddesimone@desimonelawoffice.com
Attorneys for Plaintiff
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 7 of 63




               EXHIBIT 4
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 8 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 9 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 10 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 11 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 12 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 13 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 14 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 15 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 16 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 17 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 18 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 19 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 20 of 63
From:                                      To:i-570-822-2"165               ii/ 30/2020 "14:00        #299 P.OiS/035
              Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 21 of 63




                                           Cause No. ----------------

        Domonique Major                              §               IN THE DISTRICT COURT OF
                                                     §
        -VS-                                         §               HARRIS COUNTY, TEXAS
                                                     §
        Troy Caudill and                             §
        Guidry's Catfish, Inc.                       §              - - - JUDICIAL DISTRICT

                                 PLAINTIFF'S REQUEST FOR PRODUCTION TO
                                      DEFENDANT, Guidry's Catfish, Inc.

        TO:     Defendant, Guidry's Catfish, Inc. and may be served with due process herein by serving
                their registered agent for service, Debra R Guidry at 1145 Ches Courville Road, Breaux
                Bridge, LA 70517 or wherever she may be located.

                COl'viES NOW, Domonique Major, Plaintiff in the above entitled and number cause, and

        propounds the attached request for production to the Defendant, Guidry's Catfish, Inc., and require

        that within fifty (50) days after service of these interrogatories upon Defendant, that such Defendant

        answer the same under oath, all as provided for under Rule 168 of the Texas Rules of Civil Procedure,

        to supplement these responses if you later obtained information upon which:

                a.     You or your attorney know your response to one or more of the attached production

                       was incorrect or incomplete when made or,

                b.     You or your attorney knows that your answer to one or more of the attached production

                       is no longer true and complete, and the circumstances are such that a failure to amend is

                       in substance misleading.

                Your responses to these productions, as supplemented, may be offered into evidence at the trial

        of the above-styled and numbered cause.

                In answering the following production, furnish such information as is available to you, your

        agents, your representatives, and unless privileged, your attorney, and not merely such material as is in

        your own personal possession. Should you deem any question privileged or otherwise excludible

        from discovery, then in addition to the information requested below, you are requested to state in


                                            Claim No.: 2020000961
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 22 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 23 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 24 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 25 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 26 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 27 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 28 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 29 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 30 of 63
From:                                  To:i-5 70- 822-2"1 6 5                 ii/ 30/2020 14:04      #299 P.025/035
        Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 31 of 63




                                          Cause No. - - - - - - - - - - - - - - - -

         Domonique Major                                  §                  IN THE DISTRICT COURT OF
                                                          §
         -VS-                                             §                  HARRIS COUNTY, TEXAS
                                                          §
         Troy Caudill and                                 §
         Guidry's Catfish, Inc.                           §                  _ _ _ JUDICIAL DISTRICT

                           PLAINTIFF'S FIRST SET OF INTERROTATORIES TO
                                  DEFENDANT, Guidry's Catfish, Inc.

         TO:    Defendant, Guidry's Catfish, Inc.. and may be served with due process herein by
                serving its registered agent for service, Debra R Guidry at 1145 Ches Courville Road,
                Breaux Bridge, LA 70517 or wherever she may be located.

                COl'viES NOW, Domonique Major, Plaintiff in the above entitled and number

         cause, and propounds the attached set of interrogatories to the Defendant, Guidry's Catfish,

         Inc., and require that within fifty (50) days after service of these interrogatories upon

         Defendant, that such Defendant answer the same under oath, all as provided for under Rule 168

         of the Texas Rules of Civil Procedure, to supplement these answers if you later obtained

         information upon which:

                a.      You or your attorney know your answer to one or more of the attached

                        interrogatories was incorrect or incomplete when made or,

                b.      You or your attorney knows that your answer to one or more of the attached

                        interrogatories is no longer true and complete, and the circumstances are such

                        that a failure to amend is in substance misleading.

                Your responses to these Interrogatories, as supplemented, may be offered into evidence

         at the trial of the above-styled and numbered cause.

                In answering the following interrogatories, furnish such information as is available to

         you, your agents, your representatives, and unless privileged, your attorney, and not merely

         such material as is in your own personal possession. Should you deem any question privileged

         or otherwise excludible from discovery, then in addition to the information requested below,

                                        Claim No.: 2020000961
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 32 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 33 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 34 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 35 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 36 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 37 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 38 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 39 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 40 of 63
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 41 of 63
From:                                  To:i-570-822-2"165              ii/ 30/2020 "13:56            #299 P.OOi/035
        Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 42 of 63




                                  DeSIMONE LAW OFFICE
                                  4635 SOUTHWEST FRWY., SUITE 850
                                        HOUSTON, TEXAS 77027

         DONALD G. DeSIMONE                                                           Tel: (713)526-0900
         RONALD J. DeSIMONE                                                           Fax: (713)526-8041

                                         Monday, November 30, 2020

         Baldino Vinciarelli
         Chubb Penn Millers Insumnce Company
         Via facsimile: 1-570-822-2165
         Baldino. vinciarelli@)chuhhagrihusiness.com

         Re:             Cause No. 2020-76135; Dominique Major vs. Troy Caudill and Guidry's
                         Catfish, Inc.; In the 8f!h Judicial District Court ofHarris County, Texas

                 D/Loss:         06/28/2020
                 Our Client:     Dominique Major- 116038
                 Claim No.:      2020000961
                 Insured:        Guidry's Catfish, Inc.

         Dear Baldino Vinciarelli:

                 Please find enclosed a copy of the Plaintiff's Original Petition that has been e-
         filed with the Civil Court.

                 If you should have any questions, please feel free to contact me at any time.

                                         Sincerely,




                                         Donald G. DeSimone

         DGD/cg
         Enclosure( s)




                                        Claim No.: 2020000961
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 43 of 63




               EXHIBIT 5
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 44 of 63             12/3/2020 8:39 AM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 48586565
                                                                                    By: Keeley Hodgins
                                                                             Filed: 12/3/2020 8:39 AM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 45 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 46 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 47 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 48 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 49 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 50 of 63




               EXHIBIT 6
     Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 51 of 63                           12/23/2020 7:01 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 49218768
                                                                                                      By: ALEX CASARES
                                                                                               Filed: 12/23/2020 7:01 PM

                                    CAUSE NO. 202076135

DOMONIQUE MAJOR,                             §       IN THE DISTRICT COURT OF
                                             §
       Plaintiff,                            §
                                             §
v.                                           §       HARRIS COUNTY, TEXAS
                                             §
TROY CAUDILL AND                             §
GUIDRY'S CATFISH, INC.,                      §
                                             §
       Defendants.                           §        80TH JUDICIAL DISTRICT

          DEFENDANTS TROY CAUDILL AND GUIDRY’S CATFISH, INC.’S
           ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION

       Defendants Troy Caudill and Guidry’s Catfish, Inc. (“Defendants”) file this, their Original

Answer to Plaintiff Domonique Major’s (“Plaintiff”) Original Petition, and would respectfully

show the Court as follows:

                                            I.
                                      GENERAL DENIAL

       Subject to such stipulations and admissions as may be made hereafter, Defendants hereby

enter a general denial as permitted by Rule 92 of the Texas Rules of Civil Procedure, and request

that Plaintiff be required to prove by a preponderance of the evidence the charges and allegations

that she has made against Defendants.

                                       II.
                       DESIGNATED E-SERVICE MAIL ADDRESS

       The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

21(f)(2) & 21(a): efiling@meaderslaw.com. This is the undersigned’s ONLY electronic service

email address, and service through any other email address will be considered invalid.
    Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 52 of 63




       WHEREFORE, PREMISES CONSIDERED, Defendants Troy Caudill and Guidry’s

Catfish, Inc., pray that upon final hearing of this cause, the Court enters judgment that Plaintiff

Domonique Major takes nothing of and from Defendants.

                                             Respectfully Submitted,




                                             DAVID J. McTAGGART
                                             State Bar No. 00784582
                                             MEADERS & ALFARO
                                             2 Riverway, Suite 845
                                             Houston, TX 77056
                                             Telephone: (713) 403-3123
                                             Facsimile: (855) 602-8224
                                             Eservice: efiling@meaderslaw.com
                                             Email: david.mctaggart@meaderslaw.com

                                             ATTORNEYS FOR DEFENDANTS
                                             TROY CAUDILL AND GUIDRY’S
                                             CATFISH, INC.



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing document has
been served upon all known counsel of record on the 23rd day of December, 2020 via electronic
service in accordance with the TEXAS RULES OF CIVIL PROCEDURE:

       Donald G. DeSimone
       DESIMONE LAW OFFICE
       4635 Southwest Freeway, Suite 850
       Houston, Texas 77027
       Email: ddesimone@desimonelawoffice.com
       Attorneys for Plaintiff
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 53 of 63




                               DAVID J. McTAGGART
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 54 of 63




               EXHIBIT 7
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 55 of 63             12/3/2020 8:36 AM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 48586430
                                                                                    By: Keeley Hodgins
                                                                             Filed: 12/3/2020 8:36 AM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 56 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 57 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 58 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 59 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 60 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 61 of 63




               EXHIBIT 8
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 62 of 63




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


DOMONIQUE MAJOR                              §
                                             §
       Plaintiff,                            §
                                             §        CIVIL ACTION NO.
VS.                                          §
                                             §        __________________
TROY CAUDILL AND                             §
GUIDRY'S CATFISH, INC.                       §
                                             §
       Defendants.                           §

                     CORPORATE DISCLOSURE STATEMENT

TO THE HONORABLE COURT:

       Guidry’s Catfish, Inc., Defendant in the above-styled cause, pursuant to Rule 7.1

of the Federal Rules of Civil Procedure, states the following:

       Guidry’s Catfish, Inc. does not have any parent corporation. No publicly held

Company owns ten percent (10%) or more of Guidry’s Catfish, Inc.’s stock.

                                              Respectfully Submitted,

                                              /s/ Sonia B. Alfaro
                                              SONIA B. ALFARO
                                              State Bar No. 24086849
                                              DAVID J. McTAGGART
                                              State Bar No. 00784582
                                              MEADERS & ALFARO
                                              Two Riverway, Suite 845
                                              Houston, TX 77056
                                              Telephone: (713) 403-3122
                                              Facsimile: (855) 602-8224
                                              Email: salfaro@meaderslaw.com
                                              ATTORNEYS FOR DEFENDANTS
                                              TROY CAUDILL AND GUIDRY’S
                                              CATFISH, INC.
Case 4:20-cv-04395 Document 1-1 Filed on 12/31/20 in TXSD Page 63 of 63




                            CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing document
has been served upon all known counsel of record on the 31st day of December, 2020 via
electronic service in accordance with the TEXAS RULES OF CIVIL P ROCEDURE:

       Donald G. DeSimone
       DESIMONE LAW OFFICE
       4635 Southwest Freeway, Suite 850
       Houston, Texas 77027
       Email: ddesimone@desimonelawoffice.com
       Attorneys for Plaintiff


                                         /s/ Sonia B. Alfaro
                                         SONIA B. ALFARO
